Case 1:21-cv-01997-LAK-RWL Document 8
                                    9 Filed 04/16/21 Page 1 of 1




                                                         4/16/2021




                             The Initial Pretrial Conference currently set for
                             April 26, 2021 at 11:30 a.m. before Magistrate
                             Judge Robert W. Lehrburger is hereby
                             rescheduled to May 10, 2021 at 11:30 a.m.




                              4/16/2021
